Citation Nr: 0127353	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-06 817A	)	DATE
	)
	)


THE ISSUE

Whether the April 1984 Board decision, which denied 
restoration of a total rating for compensation based upon 
individual unemployability, should be revised or reversed on 
the grounds of clear and unmistakable error.

(The issue of entitlement to an effective date earlier than 
December 17, 1996, for the grant of a 100 percent evaluation 
for service-connected anxiety disorder is the subject of a 
separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant served on active duty from July 1961 to 
December 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the appellant asserting clear and 
unmistakable error in an April 3, 1984, Board decision.  In 
that decision, the Board denied entitlement to an evaluation 
in excess of 70 percent for the service-connected anxiety 
disorder and denied entitlement to restoration of a total 
rating for compensation based upon individual 
unemployability.  The appellant asserts clear and 
unmistakable error only as to the Board's denial of 
entitlement to restoration of a total rating for compensation 
based upon individual unemployability.


FINDING OF FACT

The April 3, 1984, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The Board's decision of April 3, 1984, was not clearly and 
unmistakably erroneous as to the denial of restoration of a 
total rating for compensation based upon individual 
unemployability.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1403(a) & (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 2001).

A review to determine whether clear and unmistakable exists 
in a case may be instituted by the Board on its own motion, 
or upon request of a claimant at any time after the decision 
is made.  38 U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A 
request for revision is to be submitted directly to the Board 
and decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f) (West Supp. 
2001).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-20.1411 (2001).  Section 20.1404(b) as it operates 
in conjunction with section 20.1409(c) to deny review of a 
motion was recently declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 20.1404(b), there is no 
undue prejudice to the moving party in proceeding without 
further argument and/or submission of evidence in light of 
the Federal Circuit's recent ruling.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a) (2001).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.  Review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2001).  

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo, all supra, which definition will be stated below.

In August 2001, the appellant's representative filed a motion 
to review the April 3, 1984, Board decision on the grounds of 
clear and unmistakable error.  He asserted that the Board had 
mischaracterized the issue by considering a claim for an 
increased evaluation, as opposed to considering the claim as 
a rating reduction claim.  He also asserted that the Board 
had not applied the correct standard to the reduction of the 
total evaluation for anxiety disorder and that the Board 
improperly placed the burden on the appellant to prove 
entitlement to restoration of the total rating for 
compensation based upon individual unemployability.  
Additionally, the appellant's representative stated that the 
Board mischaracterized the evidence and completely ignored a 
letter written by a private physician.  In essence, the 
appellant's attorney asserts that there was no clear and 
convincing evidence of the appellant's employability to 
result in the denial of the restoration of a total rating for 
compensation based upon individual unemployability.

The applicable regulation in effect at the time of the April 
3, 1984, Board decision is shown below.  The Board notes that 
such regulation did not change between the time the RO 
reduced the appellant's evaluation in 1981 and the time of 
the Board's 1984 decision.

Under 38 C.F.R. § 3.343(c), it stated the following, in part:

In reducing a rating of 100 percent 
service[-]connected disability based on 
individual unemployability, the 
provisions of [38 C.F.R.]§ 3.105(e) are 
for application but caution must be 
exercised in such a determination that 
actual employability is established by 
clear and convincing evidence. . . . 

A brief description of the facts at the time of the April 
1984 Board decision follows.  An August 1981 VA psychiatric 
evaluation shows that the appellant reported that his 
difficulties had been alcohol related and that he had been 
arrested over 30 times on alcohol-related charges.  He stated 
he had recently participated in an alcohol program and had 
been dry for one year.  The appellant stated he could now 
focus on other problems, which included anxiety, difficulty 
holding a job, and marital problems.  He stated he had a 
Bachelor's degree in teaching and that he was close to 
receiving his Master's degree in speech.  The appellant 
reported he had been unable to hold a job more than several 
months due to his alcohol problem.  The examiner stated that 
the appellant was anxious looking, but was alert and 
oriented.  He noted the appellant denied a history of 
auditory hallucinations, but that there was a history of 
visual hallucinations associated with withdrawal.  The 
examiner stated that the appellant had not worked in the past 
five years "due to his alcohol problem."  The diagnoses 
were alcohol abuse, now in remission and mixed personality 
disorder.  He noted that the appellant had a diagnosis of 
latent schizophrenia, but that he felt that such diagnosis 
was no longer appropriate.

In an October 1981 rating decision, the RO notified the 
appellant that it was reducing the disability evaluation from 
100 percent to 70 percent.  The appellant appealed.

In a November 1981 statement from a private physician, he 
stated he had worked with the appellant over the past five 
years and that the appellant had received alcohol treatment.  
He stated the appellant had "still been unable to hold any 
responsible job or maintain a persistent success pattern" 
and that he felt the appellant was still quite limited in 
these capacities at that time.  He stated the appellant was 
still a "quite immature, inconsistent person."  He stated 
he had seen the appellant twice in the past year and that the 
appellant's disability was the same now as it was one year 
ago.

In a January 1982 letter, the same private physician stated 
he had seen the appellant recently on four occasions and that 
he had a significant amount of concern about the appellant's 
ability to maintain any type of a consistent work pattern to 
partially support himself.  He noted the appellant had 
"fallen off and abused alcohol last fall" but had returned 
to Alcoholics Anonymous.  The private physician stated the 
appellant had a great deal of difficulty holding any type of 
job, which pattern had not changed over the past year.  He 
stated he had "grave concerns" about the appellant's 
ability to work or function consistently or satisfactorily.  

In February 1983, the Board remanded the claim for further 
development, which included hospitalization for observation 
and evaluation to determine the nature and severity of the 
service-connected psychiatric disorder.  

A May 1983 VA hospitalization summary report shows the 
appellant reported that he had held about 300 jobs since his 
military service, but stated he had been a substitute teacher 
since 1979 and that he worked two days a week.  He further 
reported that he officiated Little League baseball games.  
The VA examiner reported the appellant's past medical and 
psychiatric history and stated that the appellant had 
undergone psychological testing while hospitalized.  He 
concluded the following:

At the conclusion of the psychological 
testing and before interpretation of the 
test results, the [appellant] was 
discharged from the hospital [with 
observation and evaluation] completed.  
He was given no medication, and he was 
considered competent and employable at 
the time of his discharge.

The final diagnoses were history of latent schizophrenia, not 
found during this evaluation, and mixed personality disorder.  
It was noted that the appellant's prognosis was fair and that 
the appellant was able to work as a substitute teacher within 
income limits and was able to referee Little League Baseball.  

A June 1983 VA social work summary report shows that the 
appellant reported he began working as a substitute teacher 
in 1975, which he continued to do.  He stated he worked about 
45 days per year doing this type of work.  He also worked as 
a professional baseball umpire during the summer.  He added 
he had worked for Western Interstate Commission for Higher 
Education as a lobbyist for approximately one year.  The VA 
social worker stated that the appellant was quite anxious, 
but was pleasant and oriented to time, person, and place.  He 
added that the appellant stated he had difficulty working 
with others and a history of conflicts, which resulted in his 
inability to maintain steady employment.  

In a June 1983 letter, the private physician who had written 
prior letters reiterated that the appellant's prognosis was 
poor.  He attached a copy of his November 1981 letter.  

In the April 1984 decision, the Board concluded that the 
appellant was clearly and convincingly able to perform a 
substantially gainful employment and that the requirement for 
restoration of a total rating for compensation based upon 
individual unemployability had not been met.  The Board 
stated the following, in part:

The appellant is well educated and has a 
varied occupational background.  When he 
was discharged from his admission for 
observation and evaluation in May 1983, 
he was reported as employable.  A social 
work summary associated with the above 
hospital admission indicated current 
employment as a substitute teacher and as 
a professional umpire for baseball games 
during the summer.  Additionally, [the 
appellant] enjoys spectator sports, is 
active in his church, and enjoys reading 
as well as a hobby.  It is apparent that 
he has not been rendered unable to work 
as a result of his psychiatric disorder; 
on the contrary, the evidence of record 
has clearly reflected an ability to 
perform substantially gainful work.  The 
requirements for restoration of a total 
compensation evaluation based on 
individual unemployability have not been 
met.  

As stated by the Court and adopted in the regulations 
governing motions alleging clear and unmistakable error in 
prior Board decisions, for such error to exist, the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Damrel, 6 Vet. App. at 245 (quoting Russell, 
3 Vet. App. at 313-14); 38 C.F.R. § 20.1403(a) & (c).

The Board has carefully reviewed the evidence of record at 
the time of the April 1984 Board decision and the law extant 
at that time and concludes that the application of the law to 
the facts in this case is against a finding that clear and 
unmistakable error was committed by the Board in its April 3, 
1984, decision.  On this point, the Board must emphasize that 
the Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable.  Fugo, 6 Vet. App. at 
43-44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).

The Board finds that the moving party has failed to show that 
the April 1984 Board decision was clearly and unmistakably 
erroneous, particularly to the extent that had any alleged 
errors not been committed, the outcome in the case would have 
been manifestly different.  See Fugo, 6 Vet. App. at 44.  The 
appellant's representative has asserted several errors, which 
he feels the Board committed in the April 1984 decision, such 
as mischaracterization of the issue, improper application of 
the applicable regulation, and the Board ignoring evidence in 
the record.

First, it must be noted that the Board did not 
mischaracterize the issue before it at that time of the April 
1984 decision.  It acknowledged that the appellant was 
seeking restoration of the total rating for compensation 
based upon individual unemployability.  Therefore, the Board 
finds that such argument is misguided.  Second, the Board 
both properly addressed the applicable regulation and 
properly applied it.  Under 38 C.F.R. § 3.343(c), it required 
that actual employability be established by "clear and 
convincing evidence."  In the decision, the Board determined 
that the appellant was employable by clear and convincing 
evidence.  Such finding was made in the decision and 
supported by the analysis.  The Board does not find that such 
determination was improperly placing the burden on the 
appellant to show that he was not employable by clear and 
convincing evidence.  A determination that the evidence 
establish that the veteran was clearly and convincingly able 
to work does not place the burden on the appellant.  The 
Board correctly applied the law to the facts in the case.

Finally, the Board did not ignore evidence that was of 
record.  The Board clearly reported the findings made by the 
private physician, to include that the appellant was not 
employable.  It is clear from the decision that the Board 
gave more probative value to the evidence which did not 
support the restoration of a total rating for compensation 
based upon individual unemployability as opposed to the 
private physician's finding that the appellant was not 
employable.  Therefore, the Board's determination in the 
April 1984 decision is thus debatable, as it relates to how 
the Board weighed the facts in the case.

The Board finds that all of the appellant's allegations of 
clear and unmistakable error in the April 1984 Board decision 
are based essentially on a disagreement as to how the facts 
were then weighed or evaluated, which, as stated above, 
cannot form the basis of a valid claim of clear and 
unmistakable error in a prior Board decision.  38 C.F.R. 
§ 20.1403(d)(3) (disagreement as to how facts were weighed or 
evaluated in a prior Board decision does not constitute clear 
and unmistakable error in the prior Board decision).  

For the reasons stated above, the Board finds that its April 
1984 decision was not fatally flawed factually or legally at 
the time it was made, nor when viewed in light of the entire 
record at that time, would have manifestly changed the 
outcome of the decision but for the error.  38 C.F.R. 
§ 20.1403(a) & (c).  Additionally, the Board finds that it is 
not "absolutely clear that a different result would have 
ensued" as a result of this error, and therefore the error 
complained of cannot constitute clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  Accordingly, the Board concludes 
that the April 3, 1984, decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).

The Board notes that in the appellant's representative's 
brief, he argued that the Board erred in its February 20, 
2001, decision, wherein the Board granted an effective date 
of December 17, 1996, for the grant of a 100 percent 
evaluation for service-connected anxiety disorder.  
Specifically, he stated that the Board erred in determining 
that the appellant had abandoned his claim for clear and 
unmistakable error as to the April 1984 decision.  Even if 
this allegation is true, such error has not harmed the 
appellant, as this claim has now been adjudicated in this 
decision.



ORDER

The motion alleging clear and unmistakable error in the 
Board's April 3, 1984, decision is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 


